Exhibit 10.24

 

MASTER SECURITY AGREEMENT

Dated as of December 30, 2005  (“Agreement”)

 

THIS AGREEMENT is between General Electric Capital Corporation (together with
its successors and assigns, if any, “Secured Party”) and Favrille, Inc.
(“Debtor”). Secured Party has an office at 83 Wooster Heights Road, 5th Floor,
Danbury, CT  06810. Debtor is a corporation organized and existing under the
laws of the state of Delaware. Debtor’s mailing address and chief place of
business is 10421 Pacific Center Court, San Diego, CA 92121.

 

1.                                   CREATION OF SECURITY INTEREST.

 

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against all property listed on any collateral schedule now or in the
future annexed to or made a part of this Agreement (“Collateral Schedule”), and
in and against all additions, attachments, accessories and accessions to such
property, all substitutions, replacements or exchanges therefore, and all
insurance and/or other proceeds thereof (all such property is individually and
collectively called the “Collateral”). This security interest is given to secure
the payment and performance of all debts, obligations and liabilities of any
kind whatsoever of Debtor to Secured Party, now existing or arising in the
future under or in connection with this Agreement, including but not limited to
the payment and performance of certain Promissory Notes from time to time
identified on any Collateral Schedule (collectively “Notes” and each a “Note”),
and any renewals, extensions and modifications of such debts, obligations and
liabilities (such Notes, debts, obligations and liabilities are called the
“Indebtedness”). Debtor acknowledges that, Secured Party shall be under no
obligation to release the Collateral unless and until all Indebtedness of Debtor
to Secured Party has been paid and satisfied; provided, however, Secured Party,
in its sole and exclusive discretion, may elect to release some of the
Collateral without prejudice to Secured Party’s security interest in the
remaining Collateral. Unless otherwise provided by applicable law,
notwithstanding anything to the contrary contained in this Agreement, to the
extent that Secured Party asserts a purchase money security interest in any
items of Collateral (“PMSI Collateral”): (i) the PMSI Collateral shall secure
only that portion of the Indebtedness which has been advanced by Secured Party
to enable Debtor to purchase, or acquire rights in or the use of such PMSI
Collateral (the “PMSI Indebtedness”), and (ii) no other Collateral shall secure
the PMSI Indebtedness. Upon the payment in full of all of the Indebtedness, and
termination of Secured Party’s commitment to lend hereunder, this Agreement
shall terminate and Secured Party shall, at the cost and expense of Debtor,
execute and deliver to Debtor all such documents and instruments as shall be
necessary to evidence termination of the security interests created hereunder.

 

2.                                   REPRESENTATIONS, WARRANTIES AND COVENANTS
OF DEBTOR.

 

Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule that:

 

(a)          Debtor’s exact legal name is as set forth in the preamble of this
Agreement and Debtor is, and will remain, duly organized, existing and in good
standing under the laws of the State set forth in the preamble of this
Agreement, has its chief executive offices at the location specified in the
preamble, and is, and will remain, duly qualified and licensed in every
jurisdiction wherever necessary to carry on its business and operations except
where the failure to do so could not reasonably be expected to have a material
adverse effect on Debtor’s financial condition, business or operations;

 

(b)         Debtor has adequate power and capacity to enter into, and to
perform its obligations under this Agreement, each Note and any other documents
evidencing, or given in connection with, any of the Indebtedness (all of the
foregoing are called the “Debt Documents”);

 

(c)          This Agreement and the other Debt Documents have been duly
authorized, executed and delivered by Debtor and constitute legal, valid and
binding agreements enforceable in accordance with their terms, except to the
extent that the enforcement of remedies may be limited under applicable
bankruptcy and insolvency laws or similar laws affecting creditors’ rights
generally and by general principles of equity;

 

(d)         No approval, consent or withholding of objections is required from
any governmental authority or instrumentality with respect to the entry into, or
performance by Debtor of any of the Debt Documents, except any already obtained;

 

(e)          The entry into, and performance by, Debtor of the Debt Documents
will not (i) violate any of the organizational documents of Debtor or any
judgment, order, law or regulation applicable to Debtor, or (ii) result in any
breach of or constitute a default under any contract to which Debtor is a party,
or result in the creation of any lien, claim or encumbrance on any of Debtor’s
property (except for liens in favor of Secured Party) pursuant to any indenture,
mortgage, deed of trust, bank loan, credit agreement, or other agreement or
instrument to which Debtor is a party;

 

(f)     There are no suits or proceedings pending in court or before any
commission, board or other administrative agency against or affecting Debtor
which could, in the aggregate, have a material adverse effect on Debtor, its
business or operations, or its ability to perform its obligations under the Debt
Documents, nor does Debtor have reason to believe that any such suits or
proceedings are threatened;

 

(g)         All financial statements delivered to Secured Party in connection
with the Indebtedness have been prepared in accordance with generally accepted
accounting principles, and since the date of the most recent financial
statement, there has been no material adverse change in Debtors financial
condition;

 

 

Initial

/

 

1

--------------------------------------------------------------------------------


 

(h)         The Collateral is not, and will not be, used by Debtor for personal,
family or household purposes;

 

(i)             The Collateral is, and will remain, in good condition and
repair, ordinary wear and tear excepted, and Debtor will not be negligent in its
care and use;

 

(j)             All of the tangible Collateral is located at the locations set
forth on each Collateral Schedule. Debtor shall give the Secured Party 30 days
prior written notice of any relocation of any Collateral;

 

(k)          Except for Permitted Liens and Permitted Transfers (as defined
below), Debtor is, and will remain, the sole and lawful owner, and in possession
of, the Collateral, and has the sole right and lawful authority to grant the
security interest described in this Agreement (for all purposes of this
Agreement, “Permitted Transfers” means (i) the disposal of worn-out or obsolete
Collateral,  (ii) transfers to Secured Party, and (iii) transfers for
maintenance and repair;

 

(l)             The Collateral is, and will remain, free and clear of all liens,
claims and encumbrances of any kind whatsoever, except for  (i) liens in favor
of Secured Party,  (ii) liens for taxes not yet due or for taxes being contested
in good faith and which do not involve, in the judgment of Secured Party, any
risk of the sale, forfeiture or loss of any of the Collateral, and 
(iii) inchoate material men’s, mechanic’s, repairmen’s and similar liens arising
by operation of law in the normal course of business for amounts which are not
delinquent (all of such liens are called  “Permitted Liens”).

 

(m)       All federal, state and local tax returns required to be filed by
Debtor have been filed with the appropriate governmental agencies and all taxes
due and payable by Debtor have been timely paid except as contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established. Debtor will pay when due all taxes, assessments and other
liabilities except as contested in good faith and by appropriate proceedings and
for which adequate reserves have been established;

 

(n)         No event or condition exists under any material agreement,
instrument or document to which Debtor is a party or may be subject, or by which
Debtor or any of its properties are bound, which constitutes a default or an
event of default thereunder, or will, with the giving of notice, passage of
time, or both, would constitute a default or event of default thereunder;

 

(o)         All reports, certificates, schedules, notices and financial
information submitted by Debtor to the Secured Party pursuant to this Agreement
shall be certified as presented fairly in all material respects when made by the
president or chief financial officer of Debtor;

 

(p)   Debtor shall give the Secured Party prompt written notice of any event,
occurrence or other matter which has resulted or may result in a material
adverse change in its financial condition, which would impair the ability of
Debtor to perform its obligations hereunder or under any of the other financing
agreements to which it is a party or of Secured Party to enforce the
Indebtedness or realize upon the Collateral; and

 

(q)         Debtor has previously delivered to the Secured Party a certificate
signed by the Debtor and entitled “Perfection Certificate” (the “Perfection
Certificate”). The Debtor represents and warrants to the Secured Party as
follows: (a) the Debtor’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof, (b) the Debtor is an organization
of the type, and is organized in the jurisdiction set forth in the Perfection
Certificate, (c) the Perfection Certificate accurately sets forth the Debtor’s
organizational identification number or accurately states that the Debtor has
none, (d) the Perfection Certificate accurately sets forth the Debtor’s place of
business or, if more than one, its chief executive office, as well as the
Debtor’s mailing address, if different, (e) all other information set forth on
the Perfection Certificate pertaining to the Debtor is accurate and complete,
and (f) that there has been no change in any information provided in the
Perfection Certificate since the date on which it was executed by the Debtor
which Debtor has not previously notified to Secured Party.

 

3.                                   COLLATERAL.

 

(a)          Until the declaration of any default, Debtor shall remain in
possession of the Collateral; except that Secured Party shall have the right to
possess  (i) any chattel paper or instrument that constitutes a part of the
Collateral, and  (ii) any other Collateral in which Secured Party’s security
interest may be perfected only by possession. Secured Party may inspect any of
the Collateral during normal business hours after giving Debtor reasonable prior
notice.

 

(b)         Debtor shall  (i) use the Collateral only in its trade or business, 
(ii) maintain all of the Collateral in good operating order and repair, normal
wear and tear excepted,  (iii) use and maintain the Collateral only in
compliance with manufacturers recommendations and all applicable laws, and 
(iv) keep all of the Collateral free and clear of all liens, claims and
encumbrances (except for Permitted Liens).

 

(c)          Secured Party does not authorize and Debtor agrees it shall not 
(i) part with possession of any of the Collateral (except to Secured Party or
for maintenance and repair), (ii) remove any of the Collateral from the
continental United States, or  (iii) sell, rent, lease, mortgage, license, grant
a security interest in or otherwise transfer or encumber (except for Permitted
Liens and Permitted Transfers) any of the Collateral.

 

 

Initial

/

 

2

--------------------------------------------------------------------------------


 

(d)         Debtor shall pay promptly when due all taxes, license fees,
assessments and public and private charges levied or assessed on any of the
Collateral, on its use, or on this Agreement or any of the other Debt Documents
except as contested in good faith and by appropriate proceedings and for which
adequate reserves have been established. If Debtor fails, after 10 days, to
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on the Collateral or to otherwise effect compliance with the
terms of this Agreement or any of the other Debt Documents, at  its option,
Secured Party may do so. Debtor agrees to reimburse Secured Party, on demand,
all reasonable costs and expenses incurred by Secured Party in connection with
such payment or performance and agrees that such reimbursement obligation shall
constitute Indebtedness.

 

(e)          Debtor shall, at all times, keep accurate and complete records of
the Collateral, and Secured Party shall have the right to inspect and make
copies of all of Debtor’s books and records relating to the Collateral during
normal business hours, after giving Debtor reasonable prior notice.

 

(f)     Debtor agrees and acknowledges that any third person who may at any time
possess all or any portion of the Collateral shall be deemed to hold, and shall
hold, the Collateral as the agent of, and as pledge holder for, Secured Party.
Secured Party may at any time give notice to any third person described in the
preceding sentence that such third person is holding the Collateral as the agent
of, and as pledge holder for, the Secured Party.

 

4.                                   INSURANCE.

 

(a)          Debtor shall at all times bear the entire risk of any loss, theft,
damage to, or destruction of, any of the Collateral from any cause whatsoever.

 

(b)   Debtor agrees to keep the Collateral insured against loss or damage by
fire and extended coverage perils, theft, burglary, and for any or all
Collateral, which are vehicles, for risk of loss by collision, and if requested
by Secured Party, against such other risks as Secured Party may reasonably
require. The insurance coverage shall be in an amount no less than the full
replacement value of the Collateral, and deductible amounts, insurers and
policies shall be reasonably acceptable to Secured Party. Debtor shall deliver
to Secured Party policies or certificates of insurance evidencing such coverage.
Each policy shall name Secured Party as a loss payee, shall provide for coverage
to Secured Party regardless of the breach by Debtor of any warranty or
representation made therein, shall not be subject to co-insurance, and shall
provide that coverage may not be canceled or materially altered by the insurer
except upon thirty (30) days prior written notice to Secured Party. Debtor
appoints Secured Party as its attorney-in-fact to make proof of loss, claim for
insurance and adjustments with insurers, and to receive payment of and execute
or endorse all documents, checks or drafts in connection with insurance
payments. Secured Party shall not act as Debtor’s attorney-in-fact unless Debtor
is in default. Proceeds of insurance shall be applied, at the option of Secured
Party if a default has occurred and is continuing, to repair or replace the
Collateral or to reduce any of the Indebtedness. If a default has not occurred
and is continuing, proceeds of insurance shall be paid to Debtor.

 

5.                                   REPORTS.

 

(a)          Debtor shall promptly notify Secured Party of  (i) any change in
the name of Debtor,  (ii) any change in the state of its incorporation or
registration,  (iii) any relocation of its chief executive offices,  (iv) any of
the Collateral being lost, stolen, missing, destroyed, materially damaged or
worn out, or (v) any lien, claim or encumbrance other than Permitted Liens
attaching to or being made against any of the Collateral.

 

(b)         Debtor will deliver to Secured Party within one hundred and twenty
(120) days of the close of each fiscal year of Debtor, Debtor’s complete
financial statements including a balance sheet, income statement, statement of
shareholders’ equity and statement of cash flows, each prepared in accordance
with generally accepted accounting principles consistently applied, audited by a
recognized firm of certified public accountants reasonably satisfactory to
Secured Party. Debtor will deliver to Secured Party copies of all Forms 10-K and
10-Q, if any, within 30 days after the dates on which they are filed with the
Securities and Exchange Commission. As long as Debtor is privately owned and has
no obligation to file its financial statements with the SEC, Debtor will deliver
to Secured Party copies of Debtor’s monthly financial statements including a
balance sheet, income statement and statement of cash flows, each prepared by
Debtor in accordance with generally accepted accounting principles consistently
applied by Debtor and certified by Debtor’s chief financial officer, within
forty-five (45) days after the close of each month. Debtor will deliver to
Secured Party promptly upon request of Secured Party, in form satisfactory to
Secured Party, such other and additional information as Secured Party
may reasonably request from time to time.

 

6.                                   FURTHER ASSURANCES.

 

(a)          Debtor shall, upon request of Secured Party, furnish to Secured
Party such further information, execute and deliver to Secured Party such
documents and instruments (including, without limitation, Uniform Commercial
Code financing statements) and shall do such other acts and things as Secured
Party may at any time reasonably request relating to the perfection or
protection of the security interest created by this Agreement or for the purpose
of carrying out the intent of this Agreement. Without limiting the foregoing,
Debtor shall cooperate and do all acts deemed necessary or advisable by Secured
Party to continue in Secured Party a perfected first security interest in the
Collateral, and shall use reasonable efforts to obtain and furnish to

 

 

Initial

/

 

3

--------------------------------------------------------------------------------


 

Secured Party any subordinations, releases, landlord waivers, lessor waivers,
mortgagee waivers, or control agreements, and similar documents as may be from
time to time reasonably requested by, and in form and substance satisfactory to,
Secured Party.

 

(b)         Debtor shall perform any and all acts reasonably requested by the
Secured Party to establish, maintain and continue the Secured Party’s security
interest and liens in the Collateral, including but not limited to, executing or
authenticating financing statements and such other instruments and documents
when and as reasonably requested by the Secured Party. Debtor hereby authorizes
Secured Party through any of Secured Party’s employees, agents or attorneys to
file any and all financing statements, including, without limitation, any
original filings, continuations, transfers or amendments thereof required to
perfect Secured Party’s security interest and liens in the Collateral under the
UCC without authentication or execution by Debtor. Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statement(s) and amendments thereto that (a) indicate the Collateral (i) is
subject to the Secured Party’s security interest, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) provide any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State or such other jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Debtor is an organization, the type of organization and any organization
identification number issued to the Debtor, and (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. The Debtor agrees to furnish any such
information to the Secured Party promptly upon the Secured Party’s request.

 

(c)          Debtor shall indemnify and defend the Secured Party, its successors
and assigns, and their respective directors, officers and employees, from and
against all claims, actions and suits (including, without limitation, related
reasonable attorneys’ fees) of any kind whatsoever arising, directly or
indirectly, in connection with any of the Collateral except any claims, actions
and suits arising out of Secured Party’s gross negligence or wilful misconduct..

 

7.                                   DEFAULT AND REMEDIES.

 

(a)          Debtor shall be in default under this Agreement and each of the
other Debt Documents if:

 

(i)               Debtor breaches its obligation to pay within 7 days of when
due any installment or other amount due or coming due under any of the Debt
Documents;

 

(ii)            Debtor, without the prior written consent of Secured Party,
attempts to or does sell, rent, lease, license, mortgage, grant a security
interest in, or otherwise transfer or encumber (except for Permitted Liens and
Permitted Transfers) any of the Collateral;

 

(iii)         Debtor breaches any of its insurance obligations under Section 4;

 

(iv)        Debtor breaches any of its other non-payment obligations under any
of the Debt Documents and fails to cure that breach within thirty (30) days
after written notice from Secured Party;

 

(v)           Any warranty, representation or statement made by Debtor in any of
the Debt Documents or otherwise in connection with any of the Indebtedness shall
be false or misleading in any material respect as of the date made;

 

(vi)        Any of the Collateral is subjected to attachment, execution, levy,
seizure or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against Debtor or any of the Collateral,
which in the good faith judgment of Secured Party subjects any of the Collateral
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk;

 

(vii)     Debtor breaches or is in default under any other agreement between
Debtor and Secured Party and such breach or default is not cured by Debtor or
waived by Secured Party within the applicable cure period;

 

(viii) Debtor or any guarantor or other obligor for any of the Indebtedness
(collectively “Guarantor”) dissolves, terminates its existence, becomes
insolvent or ceases to do business as a going concern;

 

(ix)          If Debtor or any Guarantor is a natural person, Debtor or any such
Guarantor dies or becomes incompetent;

 

(x)             A receiver is appointed for all or of any part of the property
of Debtor or any Guarantor, or Debtor or any Guarantor makes any assignment for
the benefit of creditors;

 

(xi)          Debtor or any Guarantor files a petition under any bankruptcy,
insolvency or similar law, or any such petition is filed against Debtor or any
Guarantor and is not dismissed within forty-five (45) days;

 

 

Initial

/

 

4

--------------------------------------------------------------------------------


 

(xii)       Debtor’s improper filing of an amendment or termination statement
relating to a filed financing statement describing the Collateral.

 

(xiii) Debtor shall merge with or consolidate into any other entity or sell all
or substantially all of its assets or in any manner terminate its existence
except where no default has occurred and is continuing or would exist after
giving effect to the transaction;

 

(xiv) Debtor is a privately held corporation, more than 25% of Debtor’s voting
capital stock, or effective control of Debtor’s voting capital stock, issued and
outstanding from time to time, is not retained by the holders of such stock on
the date the Agreement is executed (other than due to the sale of Debtor’s
equity securities in a public offering or to venture capital investors);

 

(xv)      Debtor is a publicly held corporation, there shall be a change in the
ownership of Debtor’s stock such that Debtor is no longer subject to the
reporting requirements of the Securities Exchange Act of 1934 or no longer has a
class of equity securities registered under Section 12 of the Securities Act of
1933; and

 

(xvi) Debtor defaults under any other financing arrangement between Debtor and a
third party resulting in the acceleration by such third party of any
indebtedness owed by Debtor to such third party in an amount in excess of
$150,000;

 

(xvii)              Secured Party shall have determined in its sole and good
faith judgment that there has been a material adverse change in the financial
condition of Debtor from the date hereof, or a change or event shall have
occurred which would impair the ability of Debtor to perform its obligations
hereunder or under any of the other financing agreements to which it is a party
or of Secured Party to enforce the Indebtedness or realize upon the Collateral;
and

 

(xviii)           Debtor breaches any of its obligations under Section 2(r).

 

 

  (b)       If Debtor is in default, the Secured Party, at its option,
may declare any or all of the Indebtedness to be immediately due and payable,
without demand or notice to Debtor or any Guarantor. The accelerated obligations
and liabilities shall bear interest (both before and after any judgment) until
paid in full at the lower of eighteen percent (18%) per annum or the maximum
rate not prohibited by applicable law.

 

(c)          Upon the occurrence of a default and during the continuance
thereof, Secured Party shall have all of the rights and remedies of a Secured
Party under the Uniform Commercial Code, and under any other applicable law.
Without limiting the foregoing, Secured Party shall have the right to 
(i) notify any account debtor of Debtor or any obligor on any instrument which
constitutes part of the Collateral to make payment to the Secured Party, 
(ii) with or without legal process, enter any premises where the Collateral
may be and take possession of and remove the Collateral from the premises or
store it on the premises,  (iii) sell the Collateral at public or private sale,
in whole or in part, and have the right to bid and purchase at said sale, or 
(iv) lease or otherwise dispose of all or part of the Collateral, applying
proceeds from such disposition to the obligations then in default. If requested
by Secured Party, Debtor shall promptly assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party, which
is reasonably convenient to both parties. Secured Party may also render any or
all of the Collateral unusable at the Debtor’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Any notice that
Secured Party is required to give to Debtor under the Uniform Commercial Code of
the time and place of any public sale or the time after which any private sale
or other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given to the last known address
of Debtor at least  ten (10) days prior to such action. Upon the occurrence and
during the continuation of  a default, Debtor hereby appoints Secured Party as
Debtor’s attorney-in-fact, with full authority in Debtor’s place and stead and
in Debtor’s name or otherwise, from time to time, to take any action and to
execute any instrument which Secured Party may deem necessary or advisable to
accomplish the purpose of this Agreement.

 

(d)         Upon the occurrence of a default and during the continuance thereof,
proceeds from any sale or lease or other disposition shall be applied: first, to
all costs of repossession, storage, and disposition including without limitation
reasonable attorneys’, appraisers’, and auctioneers’ fees; second, to discharge
the obligations then in default; third, to discharge any other Indebtedness of
Debtor to Secured Party, whether as obligor, endorser, guarantor, surety or
indemnitor; fourth, to expenses incurred in paying or settling liens and claims
against the Collateral; and lastly, to Debtor, if there exists any surplus.
Debtor shall remain fully liable for any deficiency.

 

(e)          Debtor agrees to pay all reasonable attorneys’ fees and other costs
incurred by Secured Party in connection with the enforcement, assertion, defense
or preservation of Secured Party’s rights and remedies under this Agreement, or
if prohibited by law, such lesser sum as may be permitted. Debtor further agrees
that such fees and costs shall constitute Indebtedness.

 

(f)            Secured Party’s rights and remedies under this Agreement or
otherwise arising are cumulative and may be exercised singularly or
concurrently. Neither the failure nor any delay on the part of the Secured Party
to exercise any right, power or privilege under this Agreement shall operate as
a waiver, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise of that or any other right,
power or privilege. SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER
SIGNED BY DEBTOR UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY
SECURED PARTY. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.

 

(g)         DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OF THE OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED
HEREBY, ANY DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP
THAT IS BEING ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED

 

 

Initial

/

 

5

--------------------------------------------------------------------------------


 

EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

8.                                   MISCELLANEOUS.

 

(a)          This Agreement, any Note and/or any of the other Debt Documents
may be assigned, in whole or in part, by Secured Party without notice to Debtor
(provided that, unless a default has occurred and is continuing, Secured Party
will not assign this Agreement, the Note, or any other Debt Document to a
competitor of Debtor or any affiliate thereof), and Debtor agrees not to assert
against any such assignee, or assignee’s assigns, any defense, set-off,
recoupment claim or counterclaim which Debtor has or may at any time have
against Secured Party for any reason whatsoever. Debtor agrees that if Debtor
receives written notice of an assignment from Secured Party, Debtor will pay all
amounts payable under any assigned Debt Documents to such assignee or as
instructed by Secured Party. Debtor also agrees to confirm in writing receipt of
the notice of assignment as may be reasonably requested by Secured Party or
assignee.

 

(b)         All notices to be given in connection with this Agreement shall be
in writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and shall be deemed given  (i) on the
date of receipt if delivered in hand or by facsimile transmission,  (ii) on the
next business day after being sent by express mail, and  (iii) on the fourth
business day after being sent by regular, registered or certified mail. As used
herein, the term “business day” shall mean and include any day other than
Saturdays, Sundays, or other days on which commercial banks in New York, New
York are required or authorized to be closed.

 

(c)          Secured Party may correct patent errors and fill in all blanks in
this Agreement or in any Collateral Schedule consistent with the agreement of
the parties.

 

(d)         Time is of the essence of this Agreement. This Agreement shall be
binding, jointly and severally, upon all parties described as the “Debtor” and
their respective heirs, executors, representatives, successors and assigns, and
shall inure to the benefit of Secured Party, its successors and assigns.

 

(e)          This Agreement and its Collateral Schedules constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior understandings (whether written, verbal or
implied) with respect to such subject matter. THIS AGREEMENT AND ITS COLLATERAL
SCHEDULES SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF CONDUCT, BUT
ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section headings contained in this
Agreement have been included for convenience only, and shall not affect the
construction or interpretation of this Agreement.

 

(f)            This Agreement shall continue in full force and effect until all
of the Indebtedness has been indefeasibly paid in full to Secured Party or its
assignee. The surrender, upon payment or otherwise, of any Note or any of the
other documents evidencing any of the Indebtedness shall not affect the right of
Secured Party to retain the Collateral for such other Indebtedness as may then
exist. This Agreement shall automatically be reinstated if Secured Party is ever
required to return or restore the payment of all or any portion of the
Indebtedness (all as though such payment had never been made).

 

(g)         DEBTOR AGREES THAT SECURED PARTY AND/OR ITS SUCCESSORS AND ASSIGNS
SHALL HAVE THE OPTION BY WHICH STATE LAWS THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED: (A) THE LAWS OF THE STATE OF CONNECTICUT; OR (B) IF COLLATERAL HAS
BEEN PLEDGED TO SECURE THE LIABILITIES, THEN BY THE LAWS OF THE STATE OR STATES
WHERE THE COLLATERAL IS LOCATED, AT SECURED PARTY’S OPTION. THIS CHOICE OF STATE
LAWS IS EXCLUSIVE TO THE SECURED PARTY. DEBTOR SHALL NOT HAVE ANY OPTION TO
CHOOSE THE LAWS BY WHICH THIS AGREEMENT SHALL BE GOVERNED.  DEBTOR ACKNOWLEDGES
THAT THIS AGREEMENT IS BEING SIGNED BY THE SECURED PARTY IN PARTIAL
CONSIDERATION OF SECURED PARTY’S RIGHT TO ENFORCE IN THE JURISDICTION STATED
ABOVE. DEBTOR CONSENTS TO JURISDICTION IN THE STATE OF CONNECTICUT OR THE STATE
IN WHICH ANY COLLATERAL IS LOCATED AND VENUE IN ANY FEDERAL OR STATE COURT IN
THE STATE OF CONNECTICUT OR THE STATE IN WHICH COLLATERAL IS LOCATED FOR SUCH
PURPOSES AND WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE
AND ANY OBJECTION THAT SAID COUNTY IS NOT CONVENIENT. DEBTOR WAIVES ANY RIGHTS
TO COMMENCE ANY ACTION AGAINST SECURED PARTY IN ANY JURISDICTION EXCEPT
CONNECTICUT, OR IF SECURED PARTY CHOOSES TO LITIGATE IN A STATE WHERE COLLATERAL
IS  LOCATED THEN IN SUCH COUNTY AND STATE. SECURED PARTY AND DEBTOR HEREBY EACH
EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER

 

 

Initial

/

 

6

--------------------------------------------------------------------------------


 

PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THE LOAN, THE DOCUMENTS AND/OR THE TRANSACTIONS WHICH ARE
THE SUBJECT OF THE DOCUMENTS

 

(h)         Secured Party acknowledges that Debtor has paid to Secured Party a
$50,000 Facility Fee. Debtor agrees that Lender may retain $25,000 of the
Facility Fee to cover transaction costs. Secured Party agrees that it will apply
the remaining $25,000 of the Facility Fee to the first installment of principal
and interest due under the first Note issued pursuant to this Agreement.

 

(i)             In handling any confidential information of Debtor, Secured
Party will exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made:  (i) to
Secured Party’s subsidiaries or affiliates in connection with their present or
prospective business relations with Debtor; (ii) to prospective transferees or
purchasers of any interest in the Indebtedness, provided that the prospective
transferee or purchaser agrees in writing with Secured Party  to keep such
information confidential to the same extent as required of Secured Party
hereunder, (iii) as required by law, regulation, subpoena or other order,
(iv) as required in connection with Secured Party’s examination or audit, and
(v) as Secured Party considers appropriate in exercising remedies under this
Agreement. Confidential information does not include information that either
(a) is in the public domain or in Secured Party’s possession when disclosed to
Secured Party, or becomes part of the public domain after disclosure to Secured
Party through no fault of Secured Party, or (b) is disclosed to Secured Party by
a third party, if Secured Party does not know that the third party is prohibited
from disclosing the information.

 

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

 

SECURED PARTY:

   DEBTOR:

 

 

General Electric Capital Corporation

   Favrille, Inc.

 

 

By:

/s/ John Edel

 

   By:

/s/ Tamara A. Seymour

 

 

 

 

 

Name:

John Edel

 

Name:

Tamara A. Seymour

 

 

 

Title:

SVP

 

   Title:

CFO

 

 

 

Initial

/

 

7

--------------------------------------------------------------------------------

 